Title: General Orders, 8 July 1779
From: Washington, George
To: 


        
          
            Head-Quarters New-Windsor Thursday July 8th 1779.
            Parole Massachusetts—C. Signs Northfield. Poland.
          
          General Muhlenberg’s brigade to relieve the 1st Pennsylvania at the Forest of Deane tomorrow morning.
          Major Oliver of the Massachusetts line is appointed Major of Brigade to General Nixon’s brigade and is to be accordingly respected and obeyed.
          For all deficiencies in the corps of Light-Infantry occasioned by sickness, deaths, desertions &c.—the officers commanding battalions

are to make out returns of the non-commissioned officers and privates wanting to complete, have them indorsed by the commanding officer of the Light Infantry, and send them to the commanding officers of the brigades from which the deficiencies are to be made up, who upon the receipt of such returns will cause the numbers wanting, to be immediately sent on to join said corps.
          The Honorable the Congress have been pleased to come to the following resolutions.
        
        
          In Congress 22nd June 1779.
          Resolved, That Majors, in consideration of their extra duty as Brigade Inspectors and Majors of Brigade receive forty four dollars pr month in addition to their regimental Pay.
          Resolved—That Congress entertain a grateful sense of the virtues and services of those faithful and zealous soldiers who at an early period engaged in the Armies of these States during the War, and to encourage a continuance of their exertions, and as far as circumstances admit to put them on a footing in pecuniary matters with other soldiers, General Washington be impowered to order a gratuity of one hundred dollars each to be paid to the men so inlisted during the war. This gratuity to be paid only to such soldiers as inlisted before the 23rd day of January 1779.
          Resolved—That the Adjutant General for the time being be also Assistant Inspector General.
          In order to determine what soldiers are intitled to the above gratuity, the Commander in Chief directs the Commissary General of Musters to make a return from the Muster-Rolls as speedily as possible at Head Quarters of all the men now in the Army who were inlisted during the war previous to the said 23rd day of January 1779—This return to be regimentally digested and to specify the men’s names.
          At a Brigade General Court-Martial in the 1st Pennsylvania brigade July 5th—Colonel Humpton President—Neil Megonigle soldier in the 7th Pennsylvania regiment was tried for, “Desertion from his guard at an advanced post proceeding towards the enemy and opposing the party who took him.[”]
          The Court are of opinion the prisoner is guilty of the several charges exhibited against him and in consequence of his former bad character and his late conduct do unanimously sentence him to suffer death.
          The Commander in Chief confirms the sentence & orders said Megonigle to be hung next saturday 10 ô clock in the forenoon at such place as Genl Putnam shall direct.
          A board of General Officers of the right wing to sit tomorrow morning ten ô clock at Smith’s-Clove to resume the consideration began at

Middle-Brook of the relative rank of the Field-Officers of the Artillery not before decided & of the rank of the respective battalions.
        
      